 AIRPORT TERMINAL SERVICESAirport Terminal Services, Inc. and Automotive,Petroleum and Allied Industries Employees Union,Local No. 618, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Petitioner. Case 14-RC-8463September 29, 1977DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn June 8, 1977, the Regional Director for Region14 issued his Decision and Direction of Election inthe above-entitled proceeding and directed anelection in a unit of all full-time and regular part-time employees of the Employer. Thereafter, pursu-ant to National Labor Relations Board Rules andRegulations, Series 8, as amended, Petitioner filed atimely request for review of the Regional Director'sDecision, contending that he had erred by includingin the unit certain classifications not sought in thepetition.By telegraphic order dated June 27, 1977, theNational Labor Relations Board granted the requestfor review and stayed the election pending decisionon review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record withrespect to the issue under review and hereby makesthe following findings:The Employer is engaged in providing aviationterminal facilities and services for various airlinecarriers at the St. Louis International Airport(Lambert Field) in St. Louis, Missouri. The Employ-er operates out of two locations at the airport, onesituated at the International Wing of the TerminalBuilding, and another located at a separate, "fixed-base" facility less than I mile from the mainterminal.The Petitioner sought a unit limited to mechanics,fixed-base employees, and ramp-service employees atthe above-named facilities. The Regional Directorfound, in agreement with the Employer, that skycaps(also referred to as baggage porters) and ticket agentsshould also be included in the unit. This finding wasbased primarily on factors of common overallsupervision and frequent contacts between thoseemployees sought by Petitioner and those classifica-tions which it would have excluded from the unit.232 NLRB No. 106We find merit in the contentions of Petitioner thatthe fixed-base employees, ramp-service employees,and mechanics enjoy a sufficiently separate commu-nity of interest to constitute an appropriate unit and,for the reasons set forth below, we agree that theticket agents and skycaps should be excluded fromthe unit.The Employer performs ground-handling services,including aircraft refueling and cleaning, baggageand ticketing services, and porter services for certainairlines (both charter and commercial) using theInternational Wing and the fixed-base facilities at theSt. Louis International Airport. To accomplish theforegoing functions, the Employer utilizes the ser-vices of ticket agents, skycaps, ramp service person-nel, fixed-base employees, and mechanics.The ramp-service employees load passenger lug-gage onto aircraft (as well as unload) and are alsoresponsible for the cleaning and refueling of planes.The fixed-base employees are similarly responsiblefor the cleaning and refueling of aircraft at theEmployer's fixed-base facility. Skycaps are generallyresponsible for the transportation of passengerluggage from the ticketing area to a loading platformfor transfer by the ramp-service employees to theaircraft. Ticket agents perform their functions ofwriting and processing at stations inside the mainterminal building. One full-time and one part-timemechanic are employed to maintain small buslikevehicles (called plane mates) utilized by the Employ-er to transport baggage and passengers betweenaircraft and the terminal facility.The record reveals that fixed-base and ramp-service employees have infrequent contact with theticket agents, although occasionally a ramp-serviceemployee may drive a plane mate with passengersaboard from the ticketing area to the aircraftaccompanied by a ticket agent. Skycaps come intocontact with ramp-service and fixed-base employeeson a more regular basis, inasmuch as their jobfunction entails delivery of luggage to these employ-ees for loading onto the aircraft. The record furtherreveals that there is a substantial amount of jobinterchange between the ramp-service employees andthe fixed-base employees.For the most part, fixed-base employees, ramp-service employees, and the two mechanics performtheir respective job functions outside the airportterminal, while the majority of skycaps' and ticketagents' time is spent inside the terminal. In thisregard, while the Employer's assistant vice presidentfor operations, Don Bevans, has overall responsibili-ty for the Employer's operation at St. Louis Interna-tional Airport, it appears that the ramp-serviceemployees and other unit employees are supervisedby Kaliszewsky when they are working on planes.633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to hours of employment and rates ofcompensation, the fixed-base employees are theEmployer's only full-time employees at present, therest of the employee contingent being utilized on apart-time basis. Skycaps and ramp-service employeesare guaranteed 3 hours of work per flight, and ticketagents are guaranteed 4 hours per flight. The topwage rates for ticket agents and skycaps is $3.25 and$3.50 per hour, respectively; the top wage for ramp-service employees is $4.25 per hour; and the highestpaid fixed-base employee earns in excess of $5 perhour. All uniforms are provided by the Employer. Asnoted above, while there is frequent job interchangebetween fixed-base and ramp-service employees,there is no interchange between fixed-base andramp-service employees and the ticket agents andskycaps.It is apparent from the foregoing that the ramp-service employees, fixed-base employees, and me-chanics perform distinctive functions directly onaircraft or plane mates, including loading andunloading luggage onto aircraft, cleaning and refuel-ing planes, and maintaining the plane mates. Theseduties clearly set them apart from the ticket agentsand skycaps, whose job functions are significantlydifferent in that they perform their duties primarilyinside the terminal building, and come into regularI See Airkaman, Inc., 230 NLRB 924 (1977); see also Tri-Siate Aero, Inc.,180 NLRB 60 (1969).contact with airline passengers. The separate inter-ests of the fixed-base employees, ramp-serviceemployees, and mechanics is underscored by the lackof interchange or transfer between them and theticket agents and skycaps. While it is true, as foundby the Regional Director, that these two groups ofemployees have some contact with one another andshare certain similarities in benefits, these consider-ations are not sufficient to overcome the distinctlyseparate community of interest enjoyed by the fixed-base employees, ramp-service employees, and me-chanics.1Accordingly, we find that the following employeesconstitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All mechanics, fixed-base employees, and rampservice employees employed by the Employer atits facilities located at St. Louis InternationalAirport (Lambert Field), St. Louis, Missouri; butexcluding ticket agents, skycaps, office clericalemployees, professional employees, guards andsupervisors as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]634